Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-9, 11-17, 19-20 (Renumbered 1-17) are found to be allowable. Claims 1, 3-9, 11-17, 19-20  are considered allowable since no prior art reference, before the effective filing date of the claimed invention,  alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 17 to obviate the previous objection to claim 17.  The previous objection to the said claim is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Bryan Candelario (Reg. No. 73,689) on June 9, 2022.
The application has been amended as follows (see claim(s) with “Currently Amended”, “Cancelled”, or “New” prefix below): 
1.	(Currently Amended) A method for configuring of a radio base station of a cellular telecommunications network, the method comprising:
receiving an instantaneous bandwidth (IBW) capability list from a radio unit that is coupled to an antenna, wherein the IBW capability list includes IBW capabilities respectively associated with each of a plurality of power back-off levels, wherein IBW defines a maximum distance between [[the]] radio carriers that can be configured in the radio unit; and
transmitting a control message to the radio unit to configure select radio carriers for the radio unit, wherein the control message is based on the IBW capability list and is associated with a semi-static or dynamic carrier allocation service.

2.	(Previously Canceled) 

3.	(Original) The method of claim 1, further comprising:
requesting the IBW capability list from the radio unit during an initialization process, the initialization process including a carrier configuration process.

4.	(Original) The method of claim 1, further comprising:
determining that a carrier outside of a current IBW of the radio unit is requested; and
determining a power back-off setting that is associated with an IBW capability that includes the carrier outside of the current IBW, and 
wherein the control message includes the determined power back-off setting.

5.	(Original) The method of claim 1, wherein the IBW capability list is stored in a memory of the radio unit.

6.	(Original) The method of claim 1, further comprising:
transmitting information from the IBW capability list to a base station controller, and
wherein the control message is further based on a schedule administered by the base station controller.

7.	(Original) The method of claim 1, further comprising:
transmitting information from the IBW capability list to a policy server, and
wherein the control message is further based on one or more policies administered by the policy server.

8.	(Original) The method of claim 7, wherein the policy server is a spectrum access system (SAS) server that manages spectrum associated with Citizens Broadband Radio Service (CBRS) band.

9.	(Currently Amended) A network node for communication in a cellular telecommunications network, the network node comprising:
a radio unit coupled to an antenna, the radio unit comprising a memory storing an instantaneous bandwidth (IBW) capability list associated with the radio unit, wherein the IBW capability list includes IBW capabilities respectively associated with each of a plurality of power back-off levels, wherein IBW defines a maximum distance between [[the]] radio carriers that can be configured in the radio unit; and
baseband processing circuitry configured to:
receive the IBW capability list from the radio unit; and
transmit a control message to the radio unit to configure select radio carriers for the radio unit, wherein the control message is based on the IBW capability list and is associated with a semi-static or dynamic carrier allocation service.

10.	(Previously Canceled)

11.	(Original) The network node of claim 9, further comprising a base station controller, and wherein the baseband processing circuitry is further configured to:
report the IBW capability list to the base station controller; 
receive carrier allocation information from the base station controller based on the IBW capability list; and
generate the control message for transmission to the radio unit based on the carrier allocation information received from the base station controller.

12.	(Original) The network node of claim 9, wherein the baseband processing circuitry is further configured to request the IBW capability list from the radio unit during an initialization process, the initialization process including a carrier configuration process.

13.	(Original) The network node of claim 9, wherein the baseband processing circuitry or a connected base station controller is configured to:
determine that a carrier outside of a current IBW of the radio unit is being required; and
determine a power back-off setting that is associated with an IBW capability that includes the carrier outside of the current IBW, and
wherein the control message includes the determined power back-off setting to be applied by the radio unit.

14.	(Original) The network node of claim 9, further comprising a base station controller, and wherein:
the baseband processing circuitry is further configured to transmit information from the IBW capability list to the base station controller; and
the control message is further based on a schedule administered by the base station controller.

15.	(Original) The network node of claim 9, wherein the baseband processing circuitry is configured to:
transmit information from the IBW capability list to a policy server; and
receive carrier allocation information from the policy server based on one or more policies administered by the policy server.

16.	(Original) The network node of claim 15, wherein the policy server is a spectrum access system (SAS) server that manages spectrum associated with Citizens Broadband Radio Service (CBRS) band.

17.	(Currently Amended) A baseband processing system for operating in a cellular telecommunication network, the baseband processing system comprising:
baseband processing circuitry; and 
radio-frequency (RF) transceiver, in communication with the baseband processing circuitry, to enable communication with a plurality of radio units, and 
wherein the baseband processing circuitry is configured to: 
receive, via the RF transceiver, an instantaneous bandwidth (IBW) capability list from the plurality of radio units, wherein IBW defines a maximum distance between [[the]] radio carriers that can be configured in the radio units and the IBW capability list includes a plurality of IBW capabilities, with each IBW capability being respectively associated with each of one power back-off level of a plurality power back-off levels; and
transmit, via the RF transceiver, a control message to the plurality of radio units to configure select radio carriers for each radio unit, wherein the control message is based on the IBW capability list and is associated with a semi-static or dynamic carrier allocation service.

18.	(Previously Canceled)

19.	(Original) The baseband processing system of claim 17, wherein the baseband processing circuitry is further configured to:
transmit information from the IBW capability list to a base station controller; 
receive carrier allocation information from the base station controller; and
generate the control message based on the carrier allocation information received from the base station controller.

20.	(Original) The baseband processing system of claim 17, further configured to:
transmit information from the IBW capability list to a policy server; 
receive carrier allocation information from the policy server, the carrier allocation information being based on a policy administered by the policy server; and
generate the control message based on the carrier allocation information received from the policy server.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method, a communication system, or a network equipment receiving an instantaneous bandwidth (IBW) capability list from a radio unit that is coupled to an antenna, wherein the IBW capability list includes IBW capabilities respectively associated with each of a plurality of power back-off levels, wherein IBW defines a maximum distance between radio carriers that can be configured in the radio unit; transmitting a control message to the radio unit to configure select radio carriers for the radio unit, wherein the control message is based on the IBW capability list and is associated with a semi-static or dynamic carrier allocation service.
The closest prior art of record such as Choi (US Patent Application Publication, 2016/0270006), Bharadwaj (US Patent Application Publication, 2017/0070961), Chen (US Patent Application Publication, 20180324687), and Stapleton (US Patent Application Publication, 2017/0250927), in combination, teaches some elements of the independent claims such a baseband unit acquiring from a remote radio head its capacities, such as frequency information and transmit power, as well as back off values from the maximum transmit power level applied for each MCS.  However, the combination of the prior art references does not teach a radio unit’s IBW capability list that includes IBW capabilities respectively associated with each of a plurality of power back-off levels, that can be configured for the radio unit.  Therefore, the claims are allowable over the prior art. 
There are other prior art references such as Hmimy (US Patent Application Publication, 20190364565), Khoshnevisan (US Patent Application Publication, 20180376341), Gunasekara (US Patent Application Publication, 20190058999), and Wang (US Patent Application Publication, 20140341133) which, either alone or in combination, teaches generally about a semi-static or dynamic carrier allocation service such as Citizens Broadband Radio Service (CBRS); however, the combination of the above prior art does not teach a radio unit’s IBW capability list that includes IBW capabilities respectively associated with each of a plurality of power back-off levels, that can be configured for the radio unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416